IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 March 23, 2011 Session

          GERALD THOMAS v. RIVERGATE AUTO PARTS, ET AL.

                  Appeal from the Circuit Court for Davidson County
                   No. 10C-810     Hamilton V. Gayden, Jr., Judge


                  No. M2010-01649-COA-R3-CV - Filed July 21, 2011


An individual took his automobile to an auto parts company, apparently to sell it for parts.
The individual alleged that he had electronics and baseball cards in the automobile that were
stolen at the auto parts company. The trial court dismissed the complaint without making
findings of fact, and the individual appealed. The record contains the exhibits introduced at
trial but no transcript of the proceedings or deposition testimony. Without a record of the
proceedings from the lower court to review, we are unable to reverse the trial court or
provide the appellant with the relief he seeks. We therefore affirm the trial court’s judgment
dismissing the complaint.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

P ATRICIA J. C OTTRELL, P.J., M.S., delivered the opinion of the Court, in which F RANK G.
C LEMENT, J R. and A NDY D. B ENNETT, JJ., joined.

Gerald Thomas, Nashville, Tennessee, Pro Se.

Rivergate Auto Parts, Inc., appellee, did not submit a brief.

                                          OPINION

       Gerald Thomas filed a complaint in the General Sessions court on October 26, 2009,
claiming electronics and collectors’ cards were taken from his automobile that was on the
property of and in the possession of Rivergate Auto Parts, Inc. (“Rivergate Auto Parts”).
Mr. Thomas asserted the value of his possessions was $2,460, and the court awarded him
$1,000. Rivergate Auto Parts appealed the judgment to the Circuit Court, and the case was
tried on June 29, 2010.

       Following a bench trial, the trial court issued a Final Judgment dated July 8, 2010, that
stated in pertinent part:

       Based on the testimony of the witnesses, arguments of counsel and the entire
       record in this cause, the Court finds in favor of the Defendants and the case
       against the defendants is hereby dismissed.

       Mr. Thomas duly filed a Notice of Appeal to this Court. He claims on appeal that the
evidence at trial did not support the court’s dismissal of his case. Mr. Thomas claims he
delivered his automobile to Rivergate Auto Parts sometime in 2009 and arranged with the
person in charge to return to his automobile over the following few days to remove his
personal possessions that were still in the automobile. Mr. Thomas claims someone from
Rivergate Auto Parts took his baseball cards and electronic equipment before he had the
opportunity to retrieve these possessions and that he is entitled to recover the value of these
items from Rivergate Auto Parts.

       During oral argument Mr. Thomas asserted there was a police report supporting his
claim that his electronics and baseball card collection were stolen from his automobile. He
asserted that the lot where his automobile was located was secure and no one could enter
without the knowledge of Rivergate Auto Parts. Therefore, he argues, the evidence proves
Rivergate Auto Parts is liable to him for the value of his electronics and card collection that
were taken from his automobile.

       The record in this case does not include a transcript of the proceedings at trial, any
deposition testimony, or a copy of the police report Mr. Thomas relies upon. The exhibits
introduced at trial include a copy of Tenn. Code Ann. §24-5-111, which concerns the
negligence of a bailee, photographs of an automobile, and a list of baseball cards and their
values.

       On appeal, we may only “consider those facts established by the evidence in the trial
court and set forth in the record . . . .” Tenn. R. of App. Pro. 13(c). We review the trial
court’s findings of fact de novo, upon the record of the trial court, with a presumption of the
correctness of the court’s findings unless the preponderance of the evidence is to the
contrary. Tenn. R. of App. Pro. 13(d).

        The record in this case does not contain a transcript of the testimony introduced at
trial. “When no transcript or statement of the evidence is included in the record on appeal,
we conclusively presume that the findings of fact made by the trial court are supported by the
evidence and are correct.” In re M.L.D., 182 S.W.3d 890, 894 (Tenn. Ct. App. 2005) (citing
J.C. Bradford & Co. v. Martin Constr. Co., 576 S.W.2d 586, 587 (Tenn.1979)).



                                              -2-
       Without a record of the evidence introduced at trial, we have nothing to review and
are unable to provide Mr. Thomas with the relief he seeks. We must presume the trial court’s
findings were supported by the evidence and were correct. Accordingly, we affirm the trial
court’s judgment dismissing Mr. Thomas’s case. Costs shall be taxed to Gerald Thomas.




                                                  _________________________________
                                                  PATRICIA J. COTTRELL, JUDGE




                                            -3-